
	

116 SRES 254 IS: Commemorating June 20, 2019, as “World Refugee Day”.
U.S. Senate
2019-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		116th CONGRESS
		1st Session
		S. RES. 254
		IN THE SENATE OF THE UNITED STATES
		
			June 20, 2019
			Mr. Menendez (for himself, Mr. Leahy, Mr. Carper, Ms. Cantwell, Mr. Coons, Mr. Blumenthal, Ms. Harris, Mr. Cardin, Mr. Markey, Ms. Hirono, Mr. Casey, Mr. Murphy, Mr. Wyden, Mr. Booker, Mrs. Murray, Mr. Merkley, Mr. Kaine, Ms. Klobuchar, Mr. Reed, Ms. Smith, Mr. Durbin, Mr. Van Hollen, Ms. Duckworth, Mrs. Gillibrand, Mr. Brown, Mr. Schumer, and Mrs. Shaheen) submitted the following resolution; which was referred to the Committee on Foreign Relations
		
		RESOLUTION
		Commemorating June 20, 2019, as World Refugee Day.
	
	
 Whereas World Refugee Day is a global day to acknowledge the courage, strength, and determination of women, men, and children who are forced to flee their homes due to persecution;
 Whereas, according to the United Nations High Commissioner for Refugees (referred to in this preamble as UNHCR) and the Refugee Act of 1980 (Public Law 96–212), a refugee is someone who—
 (1)is outside of the country of his or her nationality; and (2)is unable or unwilling to return because of persecution or a well-founded fear of persecution for reasons of race, religion, nationality, political opinion, or membership in a particular social group;
 Whereas according to the United Nations High Commissioner for Refugees— (1)there are more than 70,800,000 displaced people worldwide, the worst displacement crisis in global history, including 25,900,000 refugees, more than 41,300,000 internally displaced people, and 3,500,000 asylum seekers;
 (2)the refugee population under UNHCR’s mandate has nearly doubled since 2012; (3)67 percent of the world’s refugees come from just 5 countries: Syria, Afghanistan, South Sudan, Burma, and Somalia;
 (4)children account for about 1/2 of the refugee population in the world, millions of whom are unable to access basic services including education;
 (5)13,600,000 individuals were newly displaced due to conflict or persecution in 2018, including 10,800,000 internally displaced persons and 2,800,000 refugees and asylum seekers, an average of 37,000 people per day;
 (6)more than 1/2 of Syrians lived in displacement in 2018, either displaced across international borders or within their own country;
 (7)for the fourth consecutive year, Lebanon hosted the largest number of refugees relative to its population, where 1 in 6 people are refugees;
 (8)more than 1,400,000 refugees were in need of resettlement to a third country in 2018; and (9)25 countries admitted 92,400 refugees for resettlement in 2018;
 Whereas refugee children are 5 times more likely to be out of school than nonrefugee children; Whereas refugees who are women and children are often at greater risk of violence, human trafficking, exploitation, and gender-based violence;
 Whereas the United States resettlement program is a life-saving solution critical to global humanitarian efforts, which serves to strengthen global security, advance United States foreign policy goals, and support regional host countries, while assisting individuals and families in need;
 Whereas, during the first 6 months of fiscal year 2019, the United States welcomed 12,155 refugees into the country, which is fewer than 50 percent of the administration’s refugee admissions goal of 30,000 refugees;
 Whereas, at this pace, the United States may not meet its fiscal year 2019 refugee admissions goal;
 Whereas refugees are the most vetted traveler to enter the United States and are subject to extensive screening checks, including in person interviews, biometric data checks, and multiple interagency checks;
 Whereas refugees are major contributors to local economies, pay an average of $21,000 more in taxes than they receive in benefits, and revitalize cities and towns by offsetting population decline and boosting economic growth throughout the country by opening businesses, paying taxes, and buying homes; and
 Whereas several industries rely heavily on refugee workers to support their economic stability, and low rates of arrivals of refugees, especially in towns that rely on refugee populations to revitalize their industries, has had serious impacts on economic growth: Now, therefore, be it
		
	
 That the Senate— (1)reaffirms the bipartisan commitment of the United States to promote the safety, health, and well-being of the millions of refugees, including the education of refugee children and displaced persons who flee war, persecution, or torture in search of peace, hope, and freedom;
 (2)recognizes those individuals who have risked their lives working individually and for nongovernmental organizations and international agencies, such as UNHCR, to provide life-saving assistance and protection for people displaced by conflicts around the world;
 (3)underscores the importance of the United States refugee resettlement program as a critical tool for United States global leadership—
 (A)to leverage foreign policy; (B)to strengthen national and regional security; and
 (C)to demonstrate international support of refugees;
 (4)calls upon the United States Government— (A)to continue providing robust funding for refugee protection overseas and resettlement in the United States;
 (B)to uphold its international leadership role in responding to displacement crises with humanitarian assistance and protection of the most vulnerable populations;
 (C)to work in partnership with the international community to find solutions to existing conflicts and prevent new conflicts from beginning;
 (D)to alleviate the burden placed on frontline refugee host countries, such as the Hashemite Kingdom of Jordan, the People’s Republic of Bangladesh, and the Federal Democratic Republic of Ethiopia, that absorb the majority of the world’s refugees through humanitarian and development support;
 (E)to meet the challenges of the worst refugee crisis in recorded history by increasing the number of refugees welcomed to and resettled in the United States to not fewer than 30,000 refugees during fiscal year 2019 and not fewer than 95,000 refugees during fiscal year 2020; and
 (F)to reaffirm its long-standing tradition of resettling the most vulnerable refugees, regardless of their country of origin or religious beliefs; and
 (5)reaffirms the goals of World Refugee Day and reiterates the strong commitment to protect the millions of refugees who live without material, social, or legal protections.
			
